United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, PLANETARIUM
POST OFFICE, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1584
Issued: April 23, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On September 3, 2020 appellant, through counsel, filed a timely appeal from a July 28,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the June 28, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a right knee
condition causally related to the accepted December 10, 2019 employment incident.
FACTUAL HISTORY
On December 16, 2019 appellant, then a 31-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on December 10, 2019 she felt her right kneecap tear as she
walked carrying a bucket while in the performance of duty. She stopped work on
December 10, 2019.
An employing establishment accident report form, dated December 10, 2019. indicated that
appellant was transported to the hospital on that date after she felt a tear in her right knee.
In a development letter dated December 27, 2019, OWCP requested that appellant submit
factual and medical information in support of her claim, included a detailed report from her
attending physician explaining how the identified employment incident caused or aggravated a
diagnosed condition. It afforded her 30 days to provide the requested information.
Thereafter, OWCP received a December 10, 2019 emergency department report signed by
Dr. Christopher Hahn, Board-certified in emergency medicine. Dr. Hahn noted that appellant had
felt a tear in her right knee while walking with a bucket at work. He indicated that a week earlier
she had experienced a “pop” in her knee and that she had a history of a prior right knee injury.
Dr. Hahn diagnosed acute on chronic right knee pain.
On December 11, 2019 Dr. Gregory Galano, a Board-certified orthopedic surgeon,
obtained a history of appellant feeling her right knee shift after lifting mail a day or two earlier.
He noted that she had experienced similar episodes in the past and had undergone a right knee
arthroscopy in 2016 from which she failed to fully recover. On examination Dr. Galano found
mild right knee effusion and valgus. He indicated that an earlier magnetic resonance imaging
(MRI) scan had shown lateral patellar tilt and lateral chondrosis of the patellofemoral joint. He
found that appellant had right knee lateral patellofemoral overload and recommended a tibial
tubercle osteotomy. Dr. Galano diagnosed patellofemoral osteoarthritis of the right knee and
referred her for an MRI scan. He opined that appellant was disabled from employment.
In an attending physician’s report, Part B of an authorization for examination and/or
treatment (Form CA-16) dated December 11, 2019, Dr. Galano provided the history of injury as
appellant feeling sudden right knee pain carrying mail. He diagnosed internal derangement of the
right knee and checked a box marked “Yes” that the condition was caused or aggravated by the
described employment activity. Dr. Galano noted that appellant had received monthly treatment
since 2016.
An MRI scan dated December 13, 2019 showed unchanged chondral loss of the medial
articular patellar facet and lateral patellar subluxation without tilt in the neutral positon and small
synovial effusion.
In a December 18, 2019 progress report, Dr. Galano noted that an MRI scan had shown
unchanged findings. He diagnosed patellofemoral osteoarthritis and recommended surgery.
2

On December 31, 2019 Dr. Alexander Rances, an osteopath and Board-certified
anesthesiologist, opined that appellant was totally disabled from employment for the next four
weeks. In a January 15, 2020 return to work note, Dr. Galano found that she was disabled until
March 23, 2020 after the December 23, 2019 surgery for unilateral primary osteoarthritis of the
right knee.
The employing establishment, on January 10, 2020, controverted the claim, noting the
physician on the Form CA-16 had referenced monthly treatment since 2016. It indicated that
appellant had sustained a 2015 employment injury that had resolved with no continuing disability.
By decision dated January 30, 2020, OWCP denied appellant’s traumatic injury claim. It
found that she had not submitted sufficient medical evidence to establish that she sustained a
diagnosed condition causally related to the accepted December 10, 2019 employment incident.
Subsequently, OWCP received a December 23, 2019 operative report from Dr. Galano,
who performed a right knee lateral release, tibial tubercle osteotomy, and anterior compartment
fasciotomy.
On February 7, 2020 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review.
In a telemedicine report dated May 8, 2020, Dr. Galano evaluated appellant for right knee
buckling and pain following a right tibial tubercle osteotomy. He noted that she had not attended
physical therapy due to financial concerns. Dr. Galano diagnosed patellofemoral osteoarthritis and
found that appellant was totally disabled.
In a June 15, 2020 report of telephone call (Form CA-110), counsel advised that appellant
had not appeared for the telephonic hearing. He requested a review of the written record in lieu of
an oral hearing.
By decision dated July 28, 2020, OWCP’s hearing representative affirmed the January 30,
2020 decision. She noted that appellant had a history of a prior right knee condition on June 4,
2015, accepted for a right knee contusion and right knee sprain under OWCP File No. xxxxxx670.4
Upon return to the case record, the hearing representative instructed OWCP to administratively
combine the two file numbers.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA,6 that an injury was sustained while in the performance of duty as alleged; and
4
The hearing representative noted that OWCP had terminated appellant’s wage-loss compensation and medical
benefits, effective February 28, 2018, in OWCP File No. xxxxxx670.
5

Supra note 2.

6

S.C., Docket No. 18-1242 (issued March 13, 2019); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).

3

that any disability or specific condition for which compensation is claimed is causally related to
the employment injury.7 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.8
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.9 Fact
of injury consists of two components that must be considered in conjunction with one another.
The first component is whether the employee actually experienced the employment incident that
allegedly occurred.10 The second component is whether the employment incident caused a
personal injury.11
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence. The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment incident.12
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a right knee
condition causally related to the accepted December 10, 2019 employment incident.
In a December 11, 2019 Form CA-16, Dr. Galano diagnosed internal derangement of the
right knee and described the history of injury as appellant feeling right knee pain while carrying
mail.13 He checked a box marked “Yes” that the condition was caused or aggravated by the
described employment activity. Dr. Galano further indicated that appellant had received treatment
for her knee monthly since 2016. However, the checking of a box marked “Yes” in a form report,
without additional explanation or rationale, is not sufficient to establish causal relationship.14
In a narrative report dated December 11, 2019, Dr. Galano obtained a history of appellant
feeling her right knee shift after she had lifted mail a day or two earlier. He noted that she had a
history of an incomplete recovery following a 2016 right knee arthroscopy. Dr. Galano diagnosed
7

T.H., Docket No. 18-1736 (issued March 13, 2019); R.C., 59 ECAB 427 (2008).

8

T.E., Docket No. 18-1595 (issued March 13, 2019); Delores C. Ellyett, 41 ECAB 992 (1990).

9

S.S., Docket No. 18-1488 (issued March 11, 2019); T.H., 59 ECAB 388 (2008).

10

E.M., Docket No. 18-1599 (issued March 7, 2019); Bonnie A. Contreras, 57 ECAB 364 (2006).

11

Id.

12

See S.S., supra note 8; H.B., Docket No. 18-0781 (issued September 5, 2018).

13

The Board notes that it appears that the employing establishment issued a Form CA-16. A completed Form CA16 authorization may constitute a contract for payment of medical expenses to a medical facility or physician, when
properly executed. The form creates a contractual obligation, which does not involve the employee directly, to pay
for the cost of the examination or treatment regardless of the action taken on the claim. See 20 C.F.R. § 10.300(c);
S.P., Docket No. 19-1904 (issued September 2, 2020); Tracy P. Spillane, 54 ECAB 608 (2003).
14

P.D., Docket No. 18-1461 (issued July 2, 2019); Calvin E. King, 51 ECAB 394 (2000).

4

patellofemoral osteoarthritis and found that appellant was disabled from employment. While Dr.
Galano provided a history of the accepted employment incident, he failed to specifically address
the cause of the diagnosed conditions. The Board has held that medical evidence that does not
offer an opinion regarding the cause of an employee’s condition is of no probative value on the
issue of causal relationship.15
The remaining medical reports fail to specifically address causation. In a December 10,
2019 report from the emergency department, Dr. Hahn obtained a history of appellant feeling a
tear in her right knee walking with a bucket at work. He indicated that she had felt a “pop” in her
right knee a week earlier and had a history of a right knee condition. Dr. Hahn diagnosed acute
on chronic right knee pain. Again, however, he did not specifically address causation.16 Without
an opinion explaining, physiologically, how the accepted employment incident caused or
contributed to a diagnosed condition, Dr. Hahn’s report is of limited probative value.17
In a December 18, 2019 progress report, Dr. Galano diagnosed patellofemoral
osteoarthritis and advised that appellant had right knee lateral patellofemoral overload. He
recommended a right knee arthroscopy. In a telemedicine report dated May 8, 2020, Dr. Galano
noted that appellant was experiencing right knee pain and buckling following surgery. He
diagnosed patellofemoral osteoarthritis and opined that she was totally disabled. In these reports,
Dr. Galano did not reference the December 10, 2019 employment incident or address causation.
Without any reference to December 10, 2019 employment incident, his report is of diminished
probative value.18
On December 31, 2019 Dr. Rances found that appellant was totally disabled from work.
On January 15, 2020 Dr. Galano advised that she was disabled until March 23, 2020 following
surgery for unilateral primary osteoarthritis of the right knee. As these physicians failed to address
causation, their opinions are of no probative value regarding the cause of the diagnosed conditions
and its relationship to the accepted employment incident.19
Appellant submitted a December 23, 2019 operative report from Dr. Galano; however, he
failed to address causation in the report. As noted, medical evidence that does not offer an opinion
regarding the cause of an employee’s condition is of no probative value on the issue of causal
relationship.20
The record further contains a December 13, 2019 MRI scan of the right knee. The Board
has held that diagnostic studies, standing alone, lack probative value on the issue of causal

15

C.S., Docket No. 18-1633 (issued December 30, 2019); R.C., Docket No. 19-0376 (issued July 15, 2019).

16

Id.

17

M.N., Docket No. 18-1193 (issued December 28, 2018).

18

See S.T., Docket No. 17-1246 (issued November 2, 2017).

19

T.S., Docket No. 19-0717 (issued May 22, 2020); J.H., Docket No. 19-0838 (issued October 1, 2019).

20

S.Y., Docket No. 20-0470 (issued July 15, 2020); F.D., Docket No. 19-0932 (issued October 3, 2019).

5

relationship as they do not address whether the employment incident caused a diagnosed
condition.21 Consequently, this report is insufficient to establish appellant’s claim.
As the medical evidence of record is insufficient to establish causal relationship, the Board
finds that appellant has not met her burden of proof.22
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a right knee
condition causally related to the accepted December 10, 2019 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the July 28, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 23, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

21

S.Y., id. See B.D., Docket No. 18-1735 (issued April 23, 2019).

22

See T.J., Docket No 19-1339 (issued March 4, 2020); D.N., Docket No. 19-0070 (issued May 10, 2019).

6

